Exhibit 10.40

OFFICE DEPOT, INC.

RETENTION AGREEMENT

This Retention Agreement (hereinafter, the “Agreement”), by and between Office
Depot, Inc. (the “Company”) and Elisa D. Garcia C. (“Executive”), is effective
as of the date signed by Executive (the “Effective Date”). Both the Company and
Executive are hereinafter individually referred to as a “Party” and jointly
referred to as “Parties” in this Agreement.

WHEREAS, Executive currently serves as the Executive Vice President, General
Counsel & Corporate Secretary for the Company; and

WHEREAS, Executive has an Offer Letter dated May 15, 2007, as amended
December 31, 2008, and as may be amended from time to time (collectively, the
“Offer Letter”), which provides for severance benefits if certain requirements
are met in the event of Executive’s separation from employment with the Company;
and

WHEREAS, Company has determined that it is in the best interests of the Company
and its shareholders to assure that the Company will continue to have the
dedication of Executive and therefore desires to provide Executive with a cash
payment if Executive remains employed by the Company for a specified period of
time; and

WHEREAS, any benefits Executive may become entitled to under this Agreement
shall be in addition to any severance benefits Executive may become entitled to
pursuant to the Offer Letter, or as set forth in any then applicable Change in
Control Agreement the Executive and the Company may be Parties to; and

WHEREAS, the Company and Executive have determined it is in their mutual best
interests to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements and provisions
contained herein, and intending to be legally bound hereby, the Parties hereto
agree as follows:

 

1. RETENTION PERIOD

Unless earlier terminated as hereinafter provided, this Agreement shall commence
on the Effective Date hereof and shall end on November 1, 2013 (the “Retention
Period”). This Agreement shall not be considered an employment agreement and in
no way guarantees Executive the right to continue in the employment of the
Company or its affiliates. Executive’s employment is considered employment at
will, subject to Executive’s right to receive payments and benefits upon certain
separations from employment as provided below.

 

2. DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings
specified below:

2.1 “Agreement” shall mean this Retention Agreement.



--------------------------------------------------------------------------------

2.2 “Board” or “Board of Directors” shall mean the Board of Directors of the
Company.

2.3 “Cause” means the occurrence of any one of the following:

(a) the continued failure of the Executive to perform substantially the
Executive’s duties with the Company or one of its affiliates (other than any
such failure resulting from incapacity due to physical or mental illness), after
a written demand for substantial performance is delivered to the Executive by
the Board or the Chief Executive Officer of the Company which specifically
identifies the manner in which the Board or Chief Executive Officer believes
that the Executive has not substantially performed the Executive’s duties and
providing the Executive with thirty (30) days to cure, or

(b) the engaging by the Executive in illegal conduct or gross misconduct in
violation of the Company’s Code of Ethical Behavior.

Any act, or failure to act, based upon authority given pursuant to a resolution
duty adopted by the Board or upon the instructions of the Chief Executive
Officer or a senior officer of the Company or based upon the advice of counsel
for the Company shall be conclusively presumed to be done, or omitted to be
done, by the Executive in good faith and in the best interests of the Company.
The cessation of employment of the Executive shall not be deemed to be for Cause
unless and until there shall have been delivered to the Executive a copy of a
resolution duly adopted by the Company’s Board of Directors, finding that, in
the good faith opinion of the Board, the Executive is guilty of the conduct
described in subsection (a) or (b) above, and specifying the particulars thereof
in detail.

2.4 “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated thereunder.

2.5 “Company” shall mean Office Depot, Inc. or any successor to its business
and/or assets.

2.6 “Effective Date” shall mean the date this Agreement is signed by the
Executive.

2.7 “Executive” shall mean Elisa D. Garcia C.

2.8 “Notice of Separation” shall mean a written notice from one Party to the
other Party under Section 4.5 specifying the Separation Date and which, if
required by this Agreement, sets forth in reasonable detail the facts and
circumstances relating to the basis for Executive’s separation from employment.

2.9 “Offer Letter” shall mean Executive’s Offer Letter dated May 15, 2007, as
amended December 31, 2008, and as may be amended from time to time.

2.10 “Party” or “Parties” shall mean the Company and the Executive individually
or collectively, respectively.

 

Page 2



--------------------------------------------------------------------------------

2.11 “Release Period” shall be as defined in Section 3.2.

2.12 “Retention Payment” shall be as defined in Section 3.1.

2.13 “Retention Payment Date” or “Retention Payment Dates” shall be as defined
in Section 3.1.

2.14 “Retention Period” shall be as defined in Section 1.

2.15 “Separation Date” shall mean the date specified in the Notice of Separation
(which may be immediate) as the date upon which Executive’s employment with the
Company is to terminate.

 

3. RETENTION PAYMENT

3.1 In General. In consideration of Executive’s agreement to continue employment
with the Company during the Retention Period, Executive is eligible to earn a
retention payment of up to one-and-a-half million dollars ($1,500,000.00)
(“Retention Payment”), if Executive remains actively employed until the last day
of the Retention Period. The Retention Payment shall be payable to Executive in
three equal installments of five-hundred thousand dollars ($500,000), with the
first payment vested on November 1, 2011, the second payment vested on
November 1, 2012, and the final payment vested on November 1, 2013 (each, a
“Retention Payment Date” and collectively, the “Retention Payment Dates”);
provided that, Executive remains actively employed until each Retention Payment
Date. Each installment payable to Executive under this Section shall be paid to
Executive within thirty (30) days after each such Retention Payment Date. If
prior to any Retention Payment Date, Executive’s employment is terminated:
(i) by the Company as a result of a termination for Cause, or (ii) by Executive
for any reason, the remaining portion of the Retention Payment which has not yet
vested shall be immediately forfeited. Upon Executive’s receipt of the full
Retention Payment under this Agreement, the Company shall have no further
obligation to Executive with respect to the subject matter under this Agreement.
This Agreement shall terminate upon the expiration of the Retention Period.

3.2 Retention Payment Upon Involuntary Termination Without Cause. If Executive’s
employment is involuntarily terminated prior to November 1, 2013 by the Company
for any reason other than Cause, any such termination shall result in an
immediate vesting of the remaining portion of the Retention Payment which has
not yet vested. Such Retention Payment shall be payable to Executive in addition
to any severance benefits that may be payable to Executive pursuant to the Offer
Letter upon separation from employment, or as set forth in any then applicable
Change in Control Agreement the Executive and the Company may be Parties to. Any
amounts due under this Section 3.2 by Company are contingent upon Executive
executing the Company’s customary release and covenant-not-to-sue agreement in
favor of the Company, its officers, directors, employees, agents, parent
corporation or subsidiaries, affiliates or divisions, its successors, assigns,
beneficiaries, servants, legal representatives, insures and heirs. The Company
shall provide the proposed release to Executive not later than seven (7) days
following Executive’s Separation Date. Executive must (i) execute and return the
release to the Employer within the period specified in the release (which will
not be more than 45 days after

 

Page 3



--------------------------------------------------------------------------------

the Employer delivers the release to Executive) and (ii) not revoke the release
within any seven-day revocation period that applies to Executive under the Age
Discrimination in Employment Act of 1967, as amended; the total period of time
described in (i) and (ii) above is the “Release Period.” If Executive has not
executed and delivered the release to the Company, and the release has not
become irrevocable, as specified above, the Company’s obligations under this
Section 3.2 will terminate. Otherwise, the Company will make payment of the
amount payable under this Section 3.2 to Executive within fifteen (15) days
after the expiration of the Release Period.

3.3 Section 409A. Any Retention Payment paid pursuant to Sections 3.1 or 3.2 is
intended to constitute a payment pursuant to the “short-term deferral” exception
under Code Section 409A as set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations, and this Agreement shall be interpreted consistent with such
intent. To the extent applicable, this Agreement shall at all times be operated
in accordance with the requirements of Code Section 409A, including any
applicable exceptions. The Company shall have authority to take action, or
refrain from taking any action, with respect to the payments and benefits under
this Agreement that is reasonably necessary to comply with Code Section 409A.
If, at the time of Executive’s separation from service (within the meaning of
Code Section 409A), (i) Executive is a specified employee (within the meaning of
Code Section 409A and using the identification methodology selected by the
Company from time to time) and (ii) the Company shall make a good faith
determination that an amount payable hereunder constitutes nonqualified deferred
compensation (within the meaning of Code Section 409A) the payment of which is
required to be delayed pursuant to the six-month delay rule set forth in Code
Section 409A in order to avoid taxes or penalties under Code Section 409A, then
the Company shall not pay such amount on the otherwise scheduled payment date
but shall instead accumulate such amount and pay it on the first business day
after such six-month period. Any payment under Section 3.2 shall be triggered
only by a “separation from service” within the meaning of Code Section 409A.

 

4. MISCELLANEOUS

4.1 Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, practice, policy or
program provided by the Company for which Executive may qualify, nor shall
anything in this Agreement limit or otherwise affect any rights Executive may
have under any contract or agreement with the Company.

4.2 Withholding. The Company may deduct and withhold from any amounts payable
under this Agreement such federal, state, local, foreign or other taxes as are
required to be withheld pursuant to any applicable law or regulation.

4.3 Assignment. This Agreement is personal to Executive and, without the prior
written consent of the Company, shall not be assignable by Executive otherwise
than by will or the laws of descent and distribution, and any assignment in
violation of this Agreement shall be void.

4.4 Successors; Binding Agreement. In addition to any obligations imposed by law
upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, to
expressly assume and agree to perform this Agreement, in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

Page 4



--------------------------------------------------------------------------------

4.5 Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given when delivered or seven days after mailing if mailed first class,
certified mail, postage prepaid, addressed as follows:

If to the Company:  Office Depot, Inc.

c/o EVP, Human Resources

6600 North Military Trail

Boca Raton, Florida 33496

If to Executive:        To Executive’s last known address on file with the
Company.

Any Party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other Party in the same manner provided herein.

4.6 Entire Agreement. This Agreement sets forth the entire agreement of the
Parties hereto in respect of the subject matter contained herein and, except as
otherwise provided herein, supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any Party hereto, and any
prior agreement of the Parties hereto in respect of the subject matter contained
herein is hereby terminated and canceled. None of the Parties shall be liable or
bound to any other Party in any manner by any representations and warranties or
covenants relating to such subject matter except as specifically set forth
herein.

4.7 Severability. If any term or provision of this Agreement is invalid, illegal
or incapable of being enforced by any applicable law or public policy, all other
conditions and provisions of this Agreement shall nonetheless remain in full
force and effect so long as the economic and legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any Party. Upon any such determination that any term or other provision is
invalid, illegal or incapable of being enforced, the Parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby be consummated as originally
contemplated to the fullest extent possible.

4.8 Waiver. Failure of either Party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the Party making the waiver.

 

Page 5



--------------------------------------------------------------------------------

4.9 Amendments and Modifications. No provision of this Agreement may be amended,
modified, waived or discharged except by a written document signed by Executive
and a duly authorized officer of the Company. The failure of a Party to insist
upon strict adherence to any term of this Agreement on any occasion shall not be
considered a waiver of such Party’s rights or deprive such Party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement. No failure or delay by either Party in exercising any right or
power hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment of any steps to enforce
such right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. No agreements or representations, oral or
otherwise, express or implied, with respect to the subject matter hereof have
been made by either Party, which are not set forth expressly in this Agreement.

4.10 Governing Law. The validity and effect of this Agreement shall be governed
by and be construed and enforced in accordance with the laws of the State of
Florida.

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

EXECUTIVE: By:   

/s/ Elisa D. Garcia C.

 

Elisa D. Garcia C.

 

EMPLOYER: By:   

/s/ Neil R. Austrian

 

Neil R. Austrian

 

Interim Chairman and Chief Executive Officer

 

Page 6